Per Curiam. Larry Jack Nation has petitioned for permission to proceed in Cross Circuit Court for post conviction relief pursuant to Rule 37.2. The petition alleges that Larry Jack Nation pled guilty to burglary and theft of property, receiving a sentence to consecutive prison terms totalling forty years. He alleges the guilty pleas were not supported by a factual basis as required by Rule 24.6 of the Arkansas Rules of Criminal Procedure, that he is in fact innocent of the charges. Petitioner further alleges that counsel appointed to represent him did not challenge the failure of the circuit court to establish a basis for the guilty pleas and, hence, was ineffective.  We will withhold a decision on the petition to give petitioner an opportunity to obtain a copy of the transcript of the hearing at which his pleas were entered and attach such transcript as an exhibit to his petition. It is so ordered. Purtle, J., not participating.